DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on April 26, 2019. It is noted, however, that applicant has not filed a certified copy of CN201910344914.2 as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 10-11, 13-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US 10,373,628 B2, herein “Taniguchi”) in view of Fan et al., "Speech enhancement using segmental nonnegative matrix factorization," 2014 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2014, pp. 4483-4487, doi: 10.1109/ICASSP.2014.6854450 (herein “Fan NPL”).
Regarding claim 1, Taniguchi teaches a computer-implemented audio signal processing method, the method comprising (Taniguchi col. 9, ll. 7-11, col. 17, ll. 38-67, signal processing system for sound source separation (audio signal) for the given embodiments, including a computer program to be executed on the signal processing systems to cause a computer to function as the units of the signal processing systems disclosed therein): 
receiving, by a communication interface, multi-channel audio signals acquired from a common signal source (Taniguchi figs. 1 and 4, col. 9, ll. 20-29, col. 3, ll. 5-15, components other than 110-2 and 104-2 operating the same as in fig. 1, where the microphone array 101 detects (receives) a sound source signal from a sound source, the microphone array being comprised of multiple microphones receiving respective signals as observation signals, thus multi-channel audio signals); 
separating the multi-channel audio signals into a first audio signal and a second audio signal in a time domain (Taniguchi figs. 1 and 4, col. 9, ll. 20-29, col. 3, ll. 16-43, filter unit applies N linear spatial filters and outputs N output signals, for input observation signals corresponding to a plurality of time series signals, therefore the plurality of observation signals being separated into N spatial filter output signals, thus including a first and second signal when N=2 since N is disclosed as being an integer of 2 or greater, and where the N output signals are converted to the frequency domain by the conversion unit, therefore, the filtering is in the time domain); 
decomposing, by at least one processor (Taniguchi col. 4, ll. 10-17, conversion and decomposition unit implemented by causing a processor to execute a computer program), the first audio signal and the second audio signal in a frequency domain to obtain a first decomposition data and a second decomposition data, respectively (Taniguchi col. 3, ll. 33-63, conversion unit converts the signals output from the filter units into the frequency domain, and outputs N nonnegative signals which are input to the decomposition unit and each N nonnegative signals are decomposed into a spatial basis matrix and an activity vector (first and second decomposition data) using the NMF method); 
estimating, by the at least one processor (Taniguchi col. 4, ll. 6-17, estimation unit implemented by causing a processor to execute a computer program), in the frequency domain based on the first decomposition data and the second decomposition Taniguchi col. 4, ll. 6-9, estimation of a sound source signal using the spatial basis matrix and the activity vector); and 
enhancing, by the at least one processor, the first audio signal (Taniguchi col. 4, ll. 6-17, units disclosed implemented by causing a processor to execute a computer program, where col. 16, ll. 35-45, and col. 12, lines 25-30 teach an application to speech enhancement and sound source separation, where at least one of the audio signals output from the filter unit is enhanced by estimating the speech signals accurately and eliminating the influence of ambient noise).
While Taniguchi teaches an estimating unit that estimates a sound source signal in the frequency domain based on the first decomposition data and the second decomposition data, Taniguchi does not explicitly teach the estimating unit “estimates a noise component.”
	Further, while Taniguchi teaches the speech enhancement and sound source separation is performed by the system of the second embodiment which is implemented by a processor, Taniguchi does not explicitly teach the enhancing to be of “the first audio signal based on the estimated noise component.”
	Fan NPL teaches estimates a noise component (Fan NPL page 4484, right column, between equations 3 and 5, a noise basis spectral matrix                         
                            
                                
                                    W
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                    , and noise encoding matrix                         
                            
                                
                                    H
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                     are obtained from NMF (thus at least one component) for describing the noise in the noise-corrupted testing utterances).
	Fan NPL further teaches enhancing the first audio signal based on the estimated noise component (Fan NPL page 4484, right column, the                         
                            
                                
                                    H
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                     matrix is used in an iterative updating to achieve a better approximation, and the enhanced magnitude spectrum coding matrix                         
                            
                                
                                    H
                                
                                
                                    s
                                
                                
                                    T
                                    n
                                
                            
                        
                     from the iterative updating is used to determine the enhanced magnitude spectrogram                         
                            
                                
                                    V
                                
                                
                                    s
                                
                                
                                    T
                                    n
                                
                            
                        
                     resulting in the enhanced testing utterance (enhancing the first audio signal)).
	Therefore, taking the teachings of Taniguchi and Fan NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing system of Taniguchi with the noise component estimation and use as discussed above in Fan NPL at least because doing so would model noisy speech signals more precisely and increase the sound quality in noise conditions (Fan NPL Abstract).
Regarding claims 2 and 11, Taniguchi does not explicitly teach the limitations of claims 2 and 11.
Fan NPL teaches wherein the multi-channel audio signals are separated into the first audio signal and the second audio signal using a Multi-channel Nonnegative Matrix Factorization (MNMF) method (Fan NPL page 4485, section 3.2, temporal domain SNMF (thus doing the separation in the time domain as required by the antecedent basis to claim 1) where section 3.2 teaches a nonnegative matrix factorization producing separate basis matrices for a speech part and for a noise part (two channels – thus multi-channel)).
Therefore, taking the teachings of Taniguchi and Fan NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing system of Taniguchi with the noise component estimation and use as discussed above in Fan NPL at least 
Regarding claims 4, 13 and 19, Taniguchi teaches wherein [decomposing (claims 4 and 19)/to decompose (claim 13)] the first audio signal and the second audio signal, [the at least one processor is further configured to – claim 13 (Taniguchi col. 9, ll. 7-11, col. 17, ll. 38-67, implementation for the given embodiments, including a computer program to be executed on the signal processing systems to cause a computer to function as the units of the signal processing systems disclosed therein)] [further comprises – claims 4 and 19]: Fourier [transform – claim 13/transforming – claims 4 and 19] the first audio signal and the second audio signal into the frequency domain (Taniguchi col. 3, ll. 33-38, each output signal from the filter unit (first audio signal and the second audio signal) are converted into a frequency domain signal); and [decompose – claim 13/decomposing – claims 4 and 19] the Fourier-transformed first audio signal and second audio signal using Nonnegative Matrix Factorization (NMF) to obtain a first NMF basis matrix and a second NMF basis matrix, respectively (Taniguchi col. 3, ll. 38-62, each nonnegative signal (from each of the N filter outputs) is decomposed into a spatial basis matrix per the NMF method).
Regarding claims 5 and 20, Taniguchi does not explicitly teach the limitations of claims 5 and 20. 
Fan NPL teaches wherein estimating the noise component based on the first decomposition data and the second decomposition data further comprises: obtaining a third NMF basis matrix (Fan NPL page 4484, section 2, four basis matrices including                         
                            
                                
                                    W
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                    , are iteratively updated, therefore for each update the matrix changes, and is a third NMF basis matrix) by overwriting elements of the second NMF basis matrix that are corresponding to elements of the first NMF basis matrix attributable to a speech component (Fan NPL page 4484, section 2, in iterating and updating                         
                            
                                
                                    W
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                    , the matrix is refined to be more accurate/have a smaller distance from the speech-free noise magnitude spectrogram                         
                            
                                
                                    V
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                    , therefore components of                         
                            
                                
                                    W
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                     corresponding to the speech are reduced/overwritten); and determining the noise component in the frequency domain based on the third NMF basis matrix (Fan NPL page 4484, section 2, the two basis matrices, of which                         
                            
                                
                                    W
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                     being one of them, is iterated to minimize the error from the speech-free noise magnitude spectrogram                          
                            
                                
                                    V
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                     and thus after the training phase in which the                         
                            
                                
                                    W
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                     has converged to its optimal minimized error state,                         
                            
                                
                                    W
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                     is assumed to be a suitable basis for describing the noise (and thus is the determined noise component) in the noise-corrupted testing utterances).
Therefore, taking the teachings of Taniguchi and Fan NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing system of Taniguchi with the noise component estimation and use as discussed above in Fan NPL at least because doing so would model noisy speech signals more precisely and increase the sound quality in noise conditions (Fan NPL Abstract).
Regarding claim 10, Taniguchi teaches an audio signal processing system, comprising (Taniguchi col. 9, ll. 7-11, col. 17, ll. 38-67, signal processing system for sound source separation (audio signal)):
a communication interface configured to receive multi-channel audio signals acquired from a common signal source (Taniguchi figs. 1 and 4, col. 9, ll. 20-29, col. 3, ll. 5-15, components other than 110-2 and 104-2 operating the same as in fig. 1, where the microphone array 101 detects (configured to receive) a sound source signal from a sound source, the microphone array being comprised of multiple microphones receiving respective signals as observation signals, thus multi-channel audio signals);
at least one processor, configured to (Taniguchi col. 9, ll. 7-11, col. 17, ll. 38-67, implementation for the given embodiments, including a computer program to be executed on the signal processing systems to cause a computer to function as the units of the signal processing systems disclosed therein):  
separate the multi-channel audio signals into a first audio signal and a second audio signal in a time domain (Taniguchi figs. 1 and 4, col. 9, ll. 20-29, col. 3, ll. 16-43, filter unit applies N linear spatial filters and outputs N output signals, for input observation signals corresponding to a plurality of time series signals, therefore the plurality of observation signals being separated into N spatial filter output signals, thus including a first and second signal when N=2 since N is disclosed as being an integer of 2 or greater, and where the N output signals are converted to the frequency domain by the conversion unit, therefore, the filtering is in the time domain); 
decompose the first audio signal and the second audio signal in a frequency domain to obtain a first decomposition data and a second decomposition data, respectively (Taniguchi col. 3, ll. 33-63, conversion unit converts the signals output from the filter units into the frequency domain, and outputs N nonnegative signals which are input to the decomposition unit and each N nonnegative signals are decomposed into a spatial basis matrix and an activity vector (first and second decomposition data) using the NMF method); 
Taniguchi col. 4, ll. 6-9, estimation of a sound source signal using the spatial basis matrix and the activity vector); and 
enhance the first audio signal (Taniguchi col. 4, ll. 6-17, units disclosed implemented by causing a processor to execute a computer program, where col. 16, ll. 35-45, and col. 12, lines 25-30 teach an application to speech enhancement and sound source separation, where at least one of the audio signals output from the filter unit is enhanced by estimating the speech signals accurately and eliminating the influence of ambient noise); and
a speaker configured to output the enhanced first audio signal (Taniguchi col. 14, ll. 3-63, loudspeaker to output speech that is the result of the estimated sound source identified to be speech (from the other sounds captured, thus enhanced)).
While the loudspeaker of Taniguchi is disclosed in embodiment 3 and the rest of the claim limitations above are disclosed in embodiment 2 of Taniguchi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output in embodiment 2 to be through a loudspeaker as in embodiment 3 at least because doing so would be combining prior art elements according to known methods to yield predictable results. MPEP 2143(I)(A).
Further, while Taniguchi teaches an estimating unit that estimates a sound source signal in the frequency domain based on the first decomposition data and the second decomposition data, Taniguchi does not explicitly teach estimate “a noise component.”
	Still further, while Taniguchi teaches the speech enhancement and sound source separation is performed by the system of the second embodiment which is implemented by a processor, Taniguchi does not explicitly teach the enhancing to be of “the first audio signal based on the estimated noise component.”
	Fan NPL teaches estimate a noise component (Fan NPL page 4484, right column, between equations 3 and 5, a noise basis spectral matrix                         
                            
                                
                                    W
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                    , and noise encoding matrix                         
                            
                                
                                    H
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                     are obtained from NMF (thus at least one component) for describing the noise in the noise-corrupted testing utterances).
	Fan NPL further teaches enhance the first audio signal based on the estimated noise component (Fan NPL page 4484, right column, the                         
                            
                                
                                    H
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                     matrix is used in an iterative updating to achieve a better approximation, and the enhanced magnitude spectrum coding matrix                         
                            
                                
                                    H
                                
                                
                                    s
                                
                                
                                    T
                                    n
                                
                            
                        
                     from the iterative updating is used to determine the enhanced magnitude spectrogram                         
                            
                                
                                    V
                                
                                
                                    s
                                
                                
                                    T
                                    n
                                
                            
                        
                     resulting in the enhanced testing utterance (enhancing the first audio signal)).
	Therefore, taking the teachings of Taniguchi and Fan NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing system of Taniguchi with the noise component estimation and use as discussed above in Fan NPL at least because doing so would model noisy speech signals more precisely and increase the sound quality in noise conditions (Fan NPL Abstract).
Regarding claim 14, Taniguchi teaches the at least one processor is further configured to (Taniguchi col. 9, ll. 7-11, col. 17, ll. 38-67, implementation for the given embodiments, including a computer program to be executed on the signal processing systems to cause a computer to function as the units of the signal processing systems), but does not explicitly teach the remainder of the limitations of claim 14. 
Fan NPL teaches wherein to estimate the noise component based on the first decomposition data and the second decomposition data: obtain a third NMF basis matrix (Fan NPL page 4484, section 2, four basis matrices including                         
                            
                                
                                    W
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                    , are iteratively updated, therefore for each update the matrix changes, and is a third NMF basis matrix) by overwriting elements of the second NMF basis matrix that are corresponding to elements of the first NMF basis matrix attributable to a speech component (Fan NPL page 4484, section 2, in iterating and updating                         
                            
                                
                                    W
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                    , the matrix is refined to be more accurate/have a smaller distance from the speech-free noise magnitude spectrogram                         
                            
                                
                                    V
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                    , therefore components of                         
                            
                                
                                    W
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                     corresponding to the speech are reduced/overwritten); and determine the noise component in the frequency domain based on the third NMF basis matrix (Fan NPL page 4484, section 2, the two basis matrices, of which                         
                            
                                
                                    W
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                     being one of them, is iterated to minimize the error from the speech-free noise magnitude spectrogram                          
                            
                                
                                    V
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                     and thus after the training phase in which the                         
                            
                                
                                    W
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                     has converged to its optimal minimized error state,                         
                            
                                
                                    W
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                     is assumed to be a suitable basis for describing the noise (and thus is the determined noise component) in the noise-corrupted testing utterances).
Therefore, taking the teachings of Taniguchi and Fan NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing system of Taniguchi with the noise component estimation and use as discussed above in Fan NPL at least 
Regarding claim 18, Taniguchi teaches a non-transitory computer-readable medium having stored thereon computer instructions, when executed by at least one processor, configured to perform an audio signal processing method, the audio signal processing method comprises (Taniguchi col. 9, ll. 7-11, col. 17, ll. 38-67, signal processing system for sound source separation (audio signal) for the given embodiments, including a computer program to be executed on the signal processing systems to cause a computer to function as the units of the signal processing systems disclosed therein): 
receiving a first audio signal and a second audio signal in a time domain, wherein the first and second audio signals are obtained from separating multi-channel audio signals (Taniguchi figs. 1 and 4, col. 9, ll. 20-29, col. 3, ll. 16-43, filter unit applies N linear spatial filters and outputs N output signals, for input observation signals (thus the component with the input receiving) corresponding to a plurality of time series signals, therefore the plurality of observation signals being separated into N spatial filter output signals, thus including a first and second signal when N=2 since N is disclosed as being an integer of 2 or greater, and where the N output signals are converted to the frequency domain by the conversion unit, therefore, the filtering is in the time domain), acquired from a common signal source (Taniguchi figs. 1 and 4, col. 9, ll. 20-29, col. 3, ll. 5-15, components other than 110-2 and 104-2 operating the same as in fig. 1, where the microphone array 101 detects (acquired) a sound source signal from a sound source, the microphone array being comprised of multiple microphones receiving respective signals as observation signals, thus multi-channel audio signals);
decomposing the first audio signal and the second audio signal in a frequency domain to obtain a first decomposition data and a second decomposition data, respectively (Taniguchi col. 3, ll. 33-63, conversion unit converts the signals output from the filter units into the frequency domain, and outputs N nonnegative signals which are input to the decomposition unit and each N nonnegative signals are decomposed into a spatial basis matrix and an activity vector (first and second decomposition data) using the NMF method); 
estimating in the frequency domain based on the first decomposition data and the second decomposition data (Taniguchi col. 4, ll. 6-9, estimation of a sound source signal using the spatial basis matrix and the activity vector); and 
enhancing the first audio signal (Taniguchi col. 16, ll. 35-45, and col. 12, lines 25-30 teach an application to speech enhancement and sound source separation, where at least one of the audio signals output from the filter unit is enhanced by estimating the speech signals accurately and eliminating the influence of ambient noise).
While Taniguchi teaches an estimating unit that estimates a sound source signal in the frequency domain based on the first decomposition data and the second decomposition data, Taniguchi does not explicitly teach estimating “a noise component.”
	Further, while Taniguchi teaches the speech enhancement and sound source separation is performed by the system of the second embodiment which is implemented by a processor, Taniguchi does not explicitly teach the enhancing to be of “the first audio signal based on the estimated noise component.”
Fan NPL page 4484, right column, between equations 3 and 5, a noise basis spectral matrix                         
                            
                                
                                    W
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                    , and noise encoding matrix                         
                            
                                
                                    H
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                     are obtained from NMF (thus at least one component) for describing the noise in the noise-corrupted testing utterances).
	Fan NPL further teaches enhancing the first audio signal based on the estimated noise component (Fan NPL page 4484, right column, the                         
                            
                                
                                    H
                                
                                
                                    n
                                
                                
                                    T
                                    n
                                
                            
                        
                     matrix is used in an iterative updating to achieve a better approximation, and the enhanced magnitude spectrum coding matrix                         
                            
                                
                                    H
                                
                                
                                    s
                                
                                
                                    T
                                    n
                                
                            
                        
                     from the iterative updating is used to determine the enhanced magnitude spectrogram                         
                            
                                
                                    V
                                
                                
                                    s
                                
                                
                                    T
                                    n
                                
                            
                        
                     resulting in the enhanced testing utterance (enhancing the first audio signal)).
	Therefore, taking the teachings of Taniguchi and Fan NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal processing system of Taniguchi with the noise component estimation and use as discussed above in Fan NPL at least because doing so would model noisy speech signals more precisely and increase the sound quality in noise conditions (Fan NPL Abstract).


Allowable Subject Matter
Claims 3, 6-9, 12, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 12,
Regarding claims 6 and 15, the closest cited art of record includes Taniguchi, Fan NPL and Byun et al., "Initialization for NMF-based audio source separation using priors on encoding vectors," in China Communications, vol. 16, no. 9, pp. 177-186, Sept. 2019, doi: 10.23919/JCC.2019.09.013 (herein “Byun NPL”, which is cited but not relied upon in any of the rejection rationale provided above). While Taniguchi as modified by Fan NPL teaches the limitations of claims 1 and 5, and 11 and 14, from which claims 6 and 15 respectively depend, as set forth above in the rejection rationales for claims 1, 5, 11 and 14, Taniguchi does not teach aspects of NMF basis matrices exceeding thresholds. Moreover, while Fan NPL and Byun NPL teaches determinations of various NMF basis matrices, neither Fan NPL nor Byun NPL teach or suggest that elements of an NMF basis matrix are identified by exceeding a third threshold or substituting the elements with a predetermined value. Therefore, claims 6 and 15 are allowable, and distinguish over the cited art of record, whether considered alone, or in a combination obvious to one of ordinary skill in the art.
Regarding claims 7 and 16, and claims 8-9 and 17 which respectively depend therefrom, the closest cited art of record includes Taniguchi, Fan NPL and Byun et al., "Initialization for NMF-based audio source separation using priors on encoding vectors," in China Communications, vol. 16, no. 9, pp. 177-186, Sept. 2019, doi: 10.23919/JCC.2019.09.013 (herein “Byun NPL”, which is cited but not relied upon in any of the rejection rationale provided above). While Taniguchi as modified by Fan NPL teaches the limitations of claims 1 and 4, and 11 and 13, from which claims 7 and 16 respectively depend, as set forth above in the rejection rationales for claims 1, 4, 11 and 13, Taniguchi does not teach or suggest enhancing the first audio signal comprises 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Byun et al., "Initialization for NMF-based audio source separation using priors on encoding vectors," in China Communications, vol. 16, no. 9, pp. 177-186, Sept. 2019, doi: 10.23919/JCC.2019.09.013. Byun teaches audio source separation using NMF and discloses using Wiener filtering for enhancement in the frequency domain.
Carabias-Orti et al., "Multichannel Blind Sound Source Separation Using Spatial Covariance Model With Level and Time Differences and Nonnegative Matrix Factorization," in IEEE/ACM Transactions on Audio, Speech, and Lang. 
Nikunen et al., "Source Separation and Reconstruction of Spatial Audio Using Spectrogram Factorization," in Parametric Time-Frequency Domain Spatial Audio , IEEE, 2018, pp.215-250, doi: 10.1002/9781119252634.ch9. Nikunen is directed towards source separation and reconstruction of audio using spectrogram factorization, where nonnegative matrix factorization in the frequency domain would be a type of spectrogram factorization. Nikunen also teaches reconstructing source spectrograms using a multichannel Wiener filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656